United States Court of Appeals
                      FOR THE EIGHTH CIRCUIT

                           ___________

                           No. 96-2711
                           ___________

Debra Kyzer,                     *
                                 *
          Appellant,             *
                                 *
     v.                          *
                                 *
Russell Levanthall, President    *
and/or owner in most or all of *
the following Corporations and *
individually: Laguna Entertain- *     Appeal from the United States
ment, Inc.; Interstate Enter-    *    District Court for the
tainment; RFJ Communications,    *    Western District of Arkansas.
Inc.; Rainbow Entertainment,     *         [UNPUBLISHED]
Inc.; Ultra Ribbons, Inc.;       *
Porsche Entertainment, Inc.;     *
Forced REP Entertainment, Inc.; *
Superior Holdtime, Inc.;         *
905 Santa Fe Corporation;        *
American Response Marketing,     *
Inc.; Smart Building, Inc.;      *
American Billing & Collection, *
Inc.; All-State Distributing,    *
Inc.; Automated Data Billing,    *
Inc.; 8053 Deering Avenue, Inc.;*
American Inbound Marketing       *
Communications, Inc.; Allstate *
Communications, Inc.; U.S.       *
Interstate Distributing, Inc.; *
Haskell Avenue Corp.; Frank      *
Mongtelione, Individually;       *
John Doe, 1 through 10,          *
                                 *
          Appellees.             *
                            ___________

                  Submitted:   February 12, 1997

                      Filed: April 14, 1997
                           ___________
Before BOWMAN and WOLLMAN, Circuit Judges, and BOGUE,1 District
     Judge.
                           ___________


PER CURIAM.


     Debra    Kyzer   appeals   from   the    district   court’s2   grant   of
summary judgment in favor of the defendants in Kyzer’s action to
recover for negligence and for the intentional infliction of
emotional distress that she allegedly suffered upon opening an
envelope containing sexually explicit materials that had been sent
to her minor son by the defendants.          Having concluded that no error
of law appears in the district court’s ruling, we affirm the
judgment on the basis of the district court’s memorandum opinion.
See 8th Cir. R. 47B.


     A true copy.


          Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




     1
      The HONORABLE ANDREW W. BOGUE, United States District Judge
for the District of South Dakota, sitting by designation.
     2
      The Honorable Jimm Larry Hendren, United States District
Judge for the Western District of Arkansas.

                                   -2-